 

POW - Super Siftart BSB WGHehe CavROG eh | ikdieed gle I on 05/06/19 in TXSD Page 1 of 15 Page | of 15

Exhibit D - Pow Indiegogo Homepage

INDIEGOGO Explore v For Entrepreneurs Start.a Campaign Sign Up Log In

INDIEGOGO ~ Q

« Home

* Explore

« For Entrepreneurs
« Equity Offerings
¢ Start a Campaign
¢ Log In or Sign Up

 

Let us know if you think this campaign
contains prohibited content.

Sign Up for Inspiration
Your emai! address

Sign Up Now
Private, secure, spam-free
Follow us

 

 

 

 

Closed

POW - Super Smart USB Magnetic
Cable System

USB Super Smart Cables - Micro - Lightning - USB C
Combo + Charge Lights - Magnetic Connector + more

& Doug Monahan
Austin, United States

rekP2” About

 

$7,982 USD raised by 156 backers

16% of $50,000 flexible goal

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017
 

POW - Super Sftart BSB MeHO CavReOS Meh died led on 05/06/19 in TXSD Page 2 of 15 Page 2 of 15

Exhibit D - Pow Indiegogo Homepage
STORY UPDATES (5) COMMENTS (127) BACKERS (156)

 

Valentine s

ae

POW credit card
smart cable oy an

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017
POW - Supel SHiareUSB MraP he ecable SyMeah'| fidiego#EA ON 05/06/19 In TXSD Page 3 of 15 page 3 of 15

Exhibit D - Pow Indiegogo Homepage

 

It's not just a cable,
It's a SMART Solution

Strong Magnetism... |

.. Natural design

a |

co

 

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
 

POW - Super Snnart USB Mraghee Cable SySkan'| fidiego YEO ON 05/06/19 in TXSD Page 4 of 15 page 4 of 15

Exhibit D - Pow Indiegog

    
   
   
 
    
    
  
    
  

@ No more checking to see if your
phone or tablet is charged

» © See from across the room if your
phone or tablet is fully charged

  

Smart cables light up Bright Red
when a device is dead

Smart cables light up Bright Blue
if a device is fully charged.

) 2X Faster Charging

Data transfer & charging
at the same time

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2

8/30/2017
 

 

POW - SuperSnmat HSB Mahe Cabo SYS | thdtegbgSO ON 05/06/19 in TXSD Page 5 Of 15 page 5 of 15

Exhibit D - Pow Indiegogo Homepage

GET YOURS NOW JUST FOR $19

  

©) MINIMAL
Design does matter

 

2x STRONGER ®)

Reinforced casing

 

&

DESIGNED;FROM

ase \iee

 

Necessity is the mother of invention. One cable, many devices - Micro-USB
Magnetic. Lightning-USB Magnetic, Typ-C USB Magnetic. Cables that tell you when
your phone/tablet/device is charging and fully charged from across the room. 2X
Transfer Rate Due To Smart Port Technology. http://www.pow-cables.com

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2

8/30/2017
 

POW - Super Sitiart PSB MSGR HE Cabs i Ment thdvepodlPd on 05/06/19 in TXSD_ Page 6 of 15 Page 6 of 15

Exhibit D - Pow Indiegogo Homepage

(_) PLEDGE CALCULATOR

  

CALCULATE NOW

 

Lightning Allin One

Lightrang Smart Cable + Lightning
Adaptor + Lightning Magnetic Connector

(ERO Sele ms teh

 

 

Micro USB Allin One
| Micro USB Smart Cable + Micra USB Cs
» Adaptor + Micra USB Magnetic Connector

 

 

: Micro USB, Type-C Allin One

© Micra USE Smart Cable + Micra USB
Adaptor + Type-C Magnetic Connector

a $5 {R9, Lightning Magnetic Connector @@@teuntiay

| Micro USB Magnetic Connector Gi itetna ae]

eRe Sele ms ekg

 

 

 

 

 

 

 

| Type-C Magnetic Connector PREORDER NOW

 

 

Lightning Adaptor PREORDER NOW

 

 

Micro USB Adaptor PREORDER NOW

 

 

 

$1 2 OO "Lightning Smart Cable Den ey

$1 2 i ep Micro USB Smart Cable ae

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 

 

 

 
POW - Supe ShartibB Masher Cable Syst} Hidiego#G 4 07 05/06/19 in TXSD Page 7 Of 15 Page 7 of 15

Exhibit D - Pow Indiegogo Homepage

PROJECT TIMELINE

Pre launch
Campaign Launch
Shipping
.- Campaign End |

arte 7216S

  

Want to add a bit more personality to your POW cables? If we hit $50k, we will
offer three more color options for our backers

290k=@@

 

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
 

POW - Super Sitar USB Magnet Cable SySEih| idiego#6I 07 05/06/19 In TXSD Page 8 Of 15 page 8 of 15

Exhibit D - Pow Indiegogo Homepage

 

a
€& Lightning Version

Noaoou

iPhone 6Plus, 6s Plus iPhone 6.65 iPhone 5, Ss Touch$ Touch min Touch 4/5

am
i” {1 Micro USB Version

“Jaoll

Samsung Galaxy Dagital Cameca PSP Console Android Tablet Batrery Bank

c= USB Type-C Version

Hoo

Nexus 5X Nexus 6P Nexus 9

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2

8/30/2017
POW - Super Sanat USP Mraghche Cable Sy Shan} fidiegogGO 0N 05/06/19 in TXSD Page 9 of 15 Page 9 of 15

Exhibit D - Pow indiegogo Homepage

MarketWatch SC8S. 4, Melee AMEnet [EE] SfK)

fC News JOURNALS & NKIE COM) YaHOooO! _ Stretinsidercom

FINANCE

Gnewsobserver.com 2 Starribune 2 i 19 {KGENDD) Betjing® Bulletin
Pie eo

a RENEWABLE
(E ENERGY OptolQ.

gi
es

Wace NEWS.
es aps eg ee ROW .
The Oiatipiin NERD Eyal Cem © bon en tay See

Dye Wechita Eaghe | | WATE com (Used — rrstar.com
Daily Herald MONTTON passa AOR eRe:

DVIV ERIE | Toto" War RR Thee Boston Mabe

   

at
© | BioSpace

qunrrecha: &

 

 

cemmeccatcinns — Bainya Tras Meet eertes ae HERALD
@ theSontews cee Ge thu Nems Sama Cra: Seetee! ER Hom ted Reade com
Ap lovestPie mae es The F State Suntteraidvcom he Oigeiplan eo

aoe Herald\et stocesoorew. THE SUN
csannne MME ase m SuarTegram sxoms
MercayMews 9 er mm bees a®ventraicom veers .

wee verge . Comment Megs
FAR SIMA: te}

Ba Herb arene HiT A
em
Grove @ enercy UT

OF

MEET THE TEAM

 

DOUG MONAHAN
CEO AND FOUNDER

 

 

ee »
é . . ‘
ILE JUGOVSKI DUNCAN BONNICI OSZKAR MIKLOS SLAVENBERAM —- MILORAD SIBALIC
WICE PRESIDENT CMIEF TECHNOLOGY OFFICER SEMIOR CREATIVE DIRECTOR SENIOR L1/UX DESIGNER DEVELOPER
PERKS

$19

Valentine's day Special

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
 

POW - Super Sitfaré USB MAES CARRY MEM indiegd EY! ON 05/06/19 In TXSD Page 10 Of 15page 10 of 15

Exhibit D - Pow Indiegogo Homepage
+1 x POW Magnetc Connector +1 x POW Adapter

 

41 x POW Uitra-Smart Canie +1 Creat Styie

   

SOUQMAR Battery Your Cho

USB or Type-C

ice Of iightn.ng Micro

$10
CAR CHARGER -

Our Car Charger ss quite simply the best on the
market today it has Micro-USB. Lightring-U5B
built-in retractaple cable. 1 TA and * 2.1 A output
Visst www ibackpack co or www.pow-cabes.com fu:

photes of technology

$13
WIRELESS POWER BATTERY

5k mAh Battery + Wireless Charger + Smart Cabe -

 

BETA Program - You must be willing to take videos

 

of yourse’T using the battery. having f wireless

 

 

recharge your iPhone/Andra:d of tablet and share

$19
POW Cable System

+i x POW

 

     

Connector +1» POW Adapter

 

+4 x POW Ultra-Smart Cabie Your Choce of

Lightning Mocro-USB o: Tyce-C

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
POW - Supef Si#StUSB Mahe RoCcable SySnGh| fidiegokE9 ON 05/06/19 in TXSD Page 11 Of 1 age 11 of 15

Exhibit D - Pow Indiegogo Homepage

$19
CUSTOM PLEDGE

Your Custom Piedge! 1 Using the Pieage

Calculator to find out the total cost of tne

    

comomanon you want. ojo owiww pow-

    

cabies comcaiculater’ 2? Place the ca'cuated

amourt as tne pledge for tnis reward. 3. Ve

said
ALE

     

send you a survey for you te pick your choice af

Lighting Micro/Type-C USB

$34
2x POW Cable System

2x POW Magnetic Connector 2 x POW Adapter 2 x
POW Ulra-Smart Cable Your Cno.ce of Light:

Micro-USB or Type-€

 

$75
50k mAh Monolith Cable Bundle

Qur 50k MAR Mammoth Monagith ts the most
powerful USB in the market today. It features 3
ouput USB charging ports - TA and 22.7A Its
powerful enough to pump start your ca: yet

4

ightweight at only 8 ounces 14/2 Ibi

$80
5x POW Cable System

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
 

POW - Supet Siar USB Mager cable Syste | tridiegok6" on 05/06/19 in TXSD Page 12 of 1 Page 12 of 15

Exhibit D - Pow Indiegogo Homepage
Sx POW Magnetic Connector 5 x POW Adapter 5 x
POW Uttra-Smart Cable Your Cho:ce of Ligntring
> USB or Type-C

 

$152
10 POW - Smart Cable & Connect

19 x POW Magnete Connector 10 x POW Adapter
19x POV Utra-Smart Cabie Your Chace of
pe-€

 

Lightning, Mecro-USB cr Ty

$1520
100 POW - Corporate

190 x POW Magnetic Connector 100 x POV!
Adapter 100 x POW Ultra-Sman Cable Your Chace

of Lightreng Mecro-USB a: Tyoe-C

$3800
250 POW - Reseller

250 x POW Magnetic Cornector 250 x POW

 

La

Adapter 250 x POW Ultra-Smart Cable Your Cno.ce

of Lighting. Micro-USB or Tyoe-C

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2

8/30/2017
 

POW - SuperSanit SB Mage Cabho Sytem | thdfegbged On 05/06/19 in TXSD Page 13 Of lBage 13 of 15

Exhibit D - Pow Indiegogo Homepage

tf

 

vy
i

 

About UsIndiegogo vs. KickstarterCareersPartner PagesBrand ResourcesPress

BlogEducation CenterExperts DirectoryEssential Guide to CrowdfundineTrust & SafetyHelp & SupportContact Us
About UsIndiegogo vs. KickstarterCareersPartner PagesBrand Resources

fa

About Indiegogo

PressBlogEssential Guide to CrowdfundingTrust & Safety
Education CenterExperts DirectoryHelp & SupportContact Us
Language

English

a.

  

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017
POW - SuperSatitt USB MAQRte CabROS steal thdfegogPd On 05/06/19 in TXSD Page 14 Of IPage 14 of 15

Exhibit D - Pow Indiegogo Homepage

 

Campaigning
Start Your CampaigninDemandEquityEnterpriseGenerositySuccess StoriesPricing
Contributing
ExploreCollectionsPartner PagesEquity
Sign Up for Inspiration
Your email address
Sign Up Now
Private, secure, spam-free
About Indiegogo
How It WorksAbout UsIndiegogo vs. KickstarterCareersBrand ResourcesPressBlog
Help
Education CenterExperts DirectoryEssential Guide to CrowdfundingTrust & SafetyHelp & SupportContact Us
Follow us

 

 

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 
POW - Super Smaft BS MYpHeHOC able Syston J inldidedaded On 05/06/19 in TXSD Page 15 Of Page 15 of 15

Exhibit D - Pow Indiegogo Homepage

 

 

Language
English

 

Terms of Use Privacy policy Cookie policy Partner Terms
© 2017 Indiegogo, Inc. All Rights Reserved

 

https://www.indiegogo.com/projects/pow-super-smart-usb-magnetic-cable-system--2 8/30/2017

 

 

 

 
